DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bruemmer (US 2018/0038694).
Claim 14: Bruemmer discloses A method for mapping a surroundings of at least one vehicle and for locating the at least one vehicle (abstract, para 0009, 0010, fig 2B) the method comprising the following steps: 
ascertaining, by at least one radar sensor of the at least one vehicle, measurement data of the surroundings of the vehicle (para 0047); 
aggregating the measurement data of the at least one radar sensor (para 0047 “Data from each sensor are collected and processed and combined”); 
comparing the aggregated measurement data with already existing aggregated measurement data (para 0047 “identify features such as the edge of pavement, a curb, a fence, a passing light pole or street signal, or a house or office building.”, para 0070 reciting iterative processing of data, para 0074 disclosing using predetermined data signatures to identify certain features in an environment); 
based on the comparison between the aggregated measurement data and the already existing aggregated measurement data, optimizing the aggregated measurement data by reducing measurement errors (para 0047 “Using various filtering and optimization techniques as would be known to one skilled in the art of UWB Radar technology, the returns are analyzed to identify specific real time characteristics or features.”,  para 0074 disclosing optimizing radar data collection to identify certain features); 
on the basis of the optimized aggregated measurement data, generating or updating a map (para 0048-0050); and 
locating the at least one vehicle on the generated or updated map by comparing the ascertained measurement data with the generated or updated map (para 0051-0054 disclosing refining the location of the object on the map based on the updated map)

Claim 15: Bruemmer discloses the measurement data of the at least one radar sensor are aggregated by a cluster analysis (para 0047 “Data from each sensor are collected and processed and combined”, para 0047 “identify features such as the edge of pavement, a curb, a fence, a passing light pole or street signal, or a house or office building.”, para 0070 reciting iterative processing of data, para 0074 disclosing using predetermined data signatures to identify certain features in an environment);

Claim 16: Bruemmer discloses the measurement data of the at least one radar sensor are filtered (para 0047 “Using various filtering and optimization techniques as would be known to one skilled in the art of UWB Radar technology, the returns are analyzed to identify specific real time characteristics or features.”)

Claim 17: Bruemmer discloses the aggregated measurement data form nodes, and connecting paths between the nodes are formed and compared for the comparison with already existing aggregated measurement data (para 0047 “Data from each sensor are collected and processed and combined”, para 0047 “identify features such as the edge of pavement, a curb, a fence, a passing light pole or street signal, or a house or office building.”, para 0070 reciting iterative processing of data, para 0074 disclosing using predetermined data signatures to identify certain features in an environment);

Claim 18: Bruemmer discloses at least one node is formed based on at least one measurement data cloud (para 0042, 0047, 0053)

Claim 19: Bruemmer discloses the nodes represent measurement locations of the at least one radar sensor and the connecting paths between the measurement locations are ascertained odometrically. (para 0042, 0047, 0053, 0074)

Claim 20: Bruemmer discloses the aggregated measurement data are compared with measurement data of at least one second sensor for reducing measurement errors (para 0047, 0070, 0074)

Claim 21: Bruemmer discloses the map is updated by superimposing optimized aggregated measurement data (para 0048-0050);

Claim 22: Bruemmer discloses the generated map is compressed (para 0050 “stored within the image file (GeoPDF and GeoTIFF are examples)”)

Claim 23: Bruemmer discloses the generated map is compressed by cluster formation, each cluster of the generated map being assigned a time stamp and older clusters being replaced by corresponding current clusters when the map is updated (para 0047, 0050, 0070, 0074)

Claim 24: Bruemmer discloses the compressed map is analyzed for detecting objects (para 0048-0054)

Claim 25: Bruemmer discloses the generated map is linked to at least one geographic map (fig 1 element 140)

Claim 26: Bruemmer discloses A system for implementing a method for mapping a surroundings of at least one vehicle and for locating the at least one vehicle (abstract, para 0009, 0010, fig 2B, para 0047);), the system comprising:
at least one vehicle having at least one radar sensor configured to ascertain measurement data (abstract, para 0009, 0010, fig 2B, para 0047)
at least one external or internal processing unit configured to generate a map based on the ascertained measurement data and to locate the at least one vehicle on the basis of the ascertained measurement data (para 0048-0054 disclosing refining the location of the object on the map based on the updated map)
 the processing unit configured to 
aggregate the measurement data of the at least one radar sensor (para 0047 “Data from each sensor are collected and processed and combined”), 
comparing the aggregated measurement data with already existing aggregated measurement data (para 0047 “identify features such as the edge of pavement, a curb, a fence, a passing light pole or street signal, or a house or office building.”, para 0070 reciting iterative processing of data, para 0074 disclosing using predetermined data signatures to identify certain features in an environment),
 based on the comparison between the aggregated measurement data and the already existing aggregated measurement data, optimize the aggregated measurement data by reducing measurement errors (para 0047 “Using various filtering and optimization techniques as would be known to one skilled in the art of UWB Radar technology, the returns are analyzed to identify specific real time characteristics or features.”,  para 0074 disclosing optimizing radar data collection to identify certain features), and 
on the basis of the optimized aggregated measurement data, generate the map (para 0048-0050)
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER M BYTHROW/Primary Examiner, Art Unit 3648